Name: 96/479/EC: Council Decision of 25 July 1996 appointing a member and four alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  parliament;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-08-07

 Avis juridique important|31996D047996/479/EC: Council Decision of 25 July 1996 appointing a member and four alternate members of the Committee of the Regions Official Journal L 196 , 07/08/1996 P. 0010 - 0010COUNCIL DECISION of 25 July 1996 appointing a member and four alternate members of the Committee of the Regions (96/479/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decisions 94/65/EC of 26 January 1994 (1) and 95/15/EC of 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member and four seats as alternate members of the Committee have become vacant following the resignations of Mrs Monica Andersson, member, and Mrs Christina Tallberg, Mr Georg Kerschbaumer, Mr Luis Planas Puchades and Mr Antonio Castro CÃ ³rdobez, alternate members, notified to the Council on 21 December 1995, 3 June 1996, 12 June 1996, 8 July 1996 and 15 July 1996 respectively;Having regard to the proposals from the Swedish, Austrian and Spanish Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mrs Christina Tallberg is hereby appointed a member of the Committee of the Regions in place of Mrs Monica Andersson for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mrs Ann Beskow is hereby appointed an alternate member of the Committee of the Regions in place of Mrs Christina Tallberg for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Ernst Woller is hereby appointed an alternate member of the Committee of the Regions in place of Mr Georg Kerschbaumer for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Carlos YÃ ¡Ã ±ez-Barnuevo GarcÃ ­a is hereby appointed an alternate member of the Committee of the Regions in place of Mr Luis Planas Puchades for the remainder of the latter's term of office, which runs until 25 January 1998.5. Mr Francisco Aznar Vallejo is hereby appointed an alternate member of the Committee of the Regions in place of Mr Antonio Castro CÃ ³rdobez for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 25 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.